Citation Nr: 0601383	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-16 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for claimed ulcerative 
colitis, to include as a chronic disability due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a claimed seizure 
disorder, to include as a chronic disability due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a claimed 
psychiatric disorder, to include as a chronic disability due 
to an undiagnosed illness.  

4.  Entitlement to service connection for a claimed 
respiratory disorder, claimed as reactive airway disease and 
chronic cough, to include as a chronic disability due to an 
undiagnosed illness.  





ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
August 2002.  He was awarded the Southwest Asia Service 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
RO.  

In December 2003, the Board remanded the veteran's claims to 
the RO for additional development.  



FINDING OF FACT

The veteran's diagnosed ulcerative colitis, seizure disorder 
and psychiatric disorder, currently diagnosed as 
anxiety/stress, and respiratory disorder, claimed as reactive 
airway disease and chronic cough, are not shown to have had 
their clinical onset in service or be due to any event or 
incident therein.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by ulcerative colitis 
is not due to disease or injury or an undiagnosed illness 
that was incurred in or aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2005).  

2.  The veteran's seizure disability is not due to disease or 
injury or an undiagnosed illness that was incurred in or 
aggravated by his active military service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2005).  

3.  The veteran's psychiatric disability is not due to 
disease or injury or an undiagnosed illness that was incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2005).  

4.  The veteran's respiratory disability, claimed as reactive 
airway disease and chronic cough, is not due to disease or 
injury or an undiagnosed illness that was incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.317 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
June and September 2001.  \

In particular, the June 2001 letter informed the veteran that 
to substantiate his service connection claims based on Gulf 
War service, he must demonstrate that he has an undiagnosed 
disability that began either during active service in the 
Southwest Asia Theater of Operations or any time through 
December 31, 2001, and has lasted for six months or longer.  

The RO also informed the veteran that they would also 
consider his claims for service connection on a direct basis.  
The veteran was invited to submit evidence that contained 
information regarding the relationship between his claimed 
conditions and his exposure to environmental hazards.  

The RO instructed the veteran to submit both medical, VA and 
private, or non-medical records (i.e. records reflecting time 
lost from work, changes in his physical appearance and 
abilities and mental or emotional attitude) and any other 
additional evidence to confirm the symptoms suffered or 
changes in his physical appearance (i.e., employment physical 
and insurance examinations, pharmacy prescription records or 
verification of over-the-counter medications and letters or 
photos taken during service).  

The veteran was told that it was his responsibility to submit 
all records not in the possession of a Federal agency, which 
includes records in his possession.   

Thus, the discussion contain in these letters, as well as the 
substance of information provided in the September 2005 
supplemental statement of the case, collectively furnished 
the veteran notice of the types of evidence he still needed 
to send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate his 
claims for service connection.

Although the notice required by VCAA may not have been 
provided until after the RO adjudicated the veteran's claims 
in February 2002, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  

Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of VCAA.  

Regarding VA's duty to assist, service medical and personnel 
records, voluminous post-service VA treatment and examination 
reports, and statements from the veteran and his co-workers 
are of record.  In addition, in December 2003, the Board 
remanded the veteran's claims to the RO for the purpose of 
providing the veteran a pulmonary examination to determine 
the nature and etiology of his respiratory disorder, to 
include reactive airway disease and chronic cough.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for ulcerative colitis and seizure and psychiatric 
disabilities, the Board notes that 38 U.S.C. § 5103A(d) 
places a duty on VA to provide a medical opinion when such an 
opinion is necessary to make a decision on the veteran's 
claim for disability compensation.  
See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

VA's duty to assist in this manner does not arise 
automatically.  VA's obligation under 38 U.S.C. § 5103A(d) to 
provide the veteran with a medical opinion is triggered only 
if the evidence of record demonstrates "some causal 
connection between his disability and his military service."  
Wells, 326 F.3d at 1384.  

Here, the Board observes that while the record evidence does 
contain various diagnoses of ulcerative colitis, seizure 
disability and psychiatric disability, currently diagnosed as 
anxiety/stress, the veteran's service medical records do not 
reflect any subjective complaints, clinical findings, 
treatment or diagnoses of any ulcerative colitis or seizure 
or psychiatric disabilities.  

Thus, in the absence of a clinical account noted during the 
veteran's period of service, there exists no basis on which 
to request an opinion to address whether the aforementioned 
disabilities may be associated with his service.  

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet.  


II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

In addition, certain chronic diseases, such as peptic ulcers 
(duodenal or gastric),  organic diseases of the nervous 
system and psychosis may be presumed to have been incurred or 
aggravated during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  


III.  Analysis

The veteran alleges that he has ulcerative colitis, seizure 
and psychiatric disabilities and a respiratory disability, 
claimed as reactive airway disease and chronic cough, as 
result of having been exposed to atmospheric smoke from 
burning oil wells during his active military service in the 
Persian Gulf.  

He believes that he might be eligible to service connection 
for these disabilities under the provisions of 38 C.F.R. 
§ 3.317.  

In support of his assertion, a service personnel record, 
dated in August 2003, reflects that the veteran was deployed 
with the 2nd Marine Division during Operation Desert Storm to 
the country of Kuwait from February to March 1991.  

At that time, he was exposed to heavy atmospheric smoke 
generated as a result of numerous (in excess of 500) oil-well 
fires.  It was noted that the likelihood and nature of any 
potential long-term health hazard as result of such exposure 
was unknown at that time.  

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  

These changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B).  

Accordingly, the Board will analyze the veteran's Persian 
Gulf War undiagnosed illness claim under the revised 
criteria.  

A disorder may be directly service connected if the evidence 
of record, regardless of its date, shows that the claimant 
had a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Such evidence must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  If 
the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id.  

The Board notes that the provisions of 38 C.F.R. § 3.317 do 
not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a know diagnosis, further consideration under 
the direct service connection provisions of  38 U.S.C.A. 
§§ 1110, 1131 are nevertheless warranted.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).


(1)  Ulcerative Colitis, Seizure Disability and Psychiatric 
Disability

As the Board finds, and the medical evidence confirms, that 
the veteran has been diagnosed with ulcerative colitis, a 
seizure disability (most recently diagnosed by private 
physicians in April 2004 and December 2003, respectively), 
and a psychiatric disability, currently diagnosed as 
anxiety/stress (see August 2003 private treatment report), 
service connection for the claimed conditions as due to 
undiagnosed illnesses is not warranted as they are diagnosed 
disorders. 
38 C.F.R. § 3.317(a)(ii).  

Considering the veteran's claims on a direct basis, the Board 
acknowledges that the veteran served in the Persian Gulf War 
and that he was exposed to burning oil-well fires.  

Notwithstanding the foregoing, there is, however, no evidence 
in the service medical records of any subjective complaints 
or clinical findings, treatment or diagnoses that could be 
associated with ulcerative colitis or a seizure or 
psychiatric disability.  

In this regard, on an undated Dental Health Questionnaire, 
the veteran denied experiencing any ulcer, fainting/dizziness 
or seizures.  Moreover, the post-service evidence does not 
show that the veteran suffered from an ulcer, seizures or 
psychosis to a compensable degree within a year of discharge 
from service.  

In this regard, the first post-service clinical evidence of 
ulcerative colitis and seizure disability was not until 1995 
and 1996, respectively (see November 1995 private treatment 
report, reflecting a diagnosis of left-sided ulcerative 
colitis, and a March 1996 prescription form indicating that 
the appellant had been issued Dilantin for seizures).  

In August 2003, the veteran was seen for stress/anxiety, 
which the examining physician found to have been caused by 
recent events at his work (see August 27, 2003 private 
treatment report).  

Finally, there is no competent medical evidence linking the 
diagnosed ulcerative colitis, seizure disability and 
psychiatric disability, currently diagnosed as 
anxiety/stress, to any event or incident of his Persian Gulf 
military service, or to any incident therein.  


(2)  Respiratory disability, claimed as reactive airway 
disease and a chronic cough

As noted, the veteran contends that he suffers from a 
respiratory disability claimed as reactive airway disease and 
chronic cough as a result of exposure to atmospheric smoke 
from numerous oil fires during his Persian Gulf service.  

The service medical records reflect that, on an undated 
Dental Health Questionnaire, the veteran indicated that he 
had had asthma and a persistent cough.  

There is, however, no evidence in the service medical records 
of any clinical findings, treatment or diagnosis that could 
be associated with a respiratory disorder or any other 
pulmonary pathology.  

The voluminous post-service private and VA medical evidence, 
dating from 1993 to 2005, is of record.  

A March 2001 private computed tomography scan (CT) of the 
veteran's chest showed a small ill-defined densities in the 
right middle lobe with increased interstitial markings 
suggestive of infectious/inflammatory process or pneumonitis.  

When seen at a private clinic in April 2001, the examining 
physician entered an assessment of cough with underlying 
ulcerative colitis on immunosuppressant, and small ill 
defined infiltration, bilateral, questionable granulomatous 
disease, atypical infection or ulcerative colitis related 
lung disease.  

A May 2001 private hospitalization report revealed that the 
veteran had pneumothorax after he underwent a bronchoscopy.  

Upon evaluation by VA in October 2001, the veteran gave a 
history of having a "hacking cough" since early that year.  
The veteran related that he had "bouts of cough," that 
lasted for a couple of hours several times a day.  

During the examination, the VA examiner noted the results of 
the March 2001 CT scan of the appellant's chest.  

The examiner also indicated that a review of the private 
clinical data of record revealed differential diagnoses by 
the veteran's private physicians which included:  drug-
induced lung injury, vasculitis and lung changes possibly 
secondary to ulcerative colitis or sarcoidosis.  After an 
examination of the veteran, the VA examiner entered a 
diagnosis of reactive airway disease.  

Turning to the more recent evidence of record, a January 2005 
private treatment report reflects that the veteran reported 
that he had had a dry cough since the "end of 2000."  The 
examining physician determined that it was likely that the 
veteran had a pulmonary disease which was associated with 
underlying inflammatory bowel disease.  

An August 2005 VA examination report reflects that the 
examiner had reviewed the veteran's entire claims file prior 
to the examination.  The examiner recorded a history with 
respect to the veteran's pulmonary complaints, which was 
consistent with that previously reported in the preceding 
paragraphs.  

The VA examiner noted that in September 2000, the veteran 
developed a dry hacking cough which had persisted until the 
present time.  The examiner indicated that the veteran's 
cough had increased over the years and was associated with 
hoarseness, loss of voice and dysphagia.  There were no 
particular triggers associated with the cough.  

After a pulmonary examination of the veteran, which included 
X-ray studies of the chest and pulmonary function tests 
(PFT), the examiner entered a diagnosis of chronic productive 
cough with bronchiectasis, which he felt was more than likely 
a pulmonary complication of the appellant's ulcerative 
colitis.  

The examiner indicated that, while there might have been a 
component of reactive airway disease, that was not 
demonstrated on PFT testing, nor was there any evidence of an 
interstitial lung process or emphysema.  

The examiner noted that the veteran's medical history showed 
that his cough started in September 2000 and that he did not 
have any respiratory problems during service.  

On the basis of the veteran's history, to include his service 
and post-service medial records, in conjunction with his 
examination, the VA examiner concluded that it was unlikely 
that there was a nexus between the veteran's present lung 
condition and his exposure to smoke from oil fires during the 
Persian Gulf War.  

Under consideration of the evidence of record, the Board 
finds, and the medical evidence confirms, that the veteran 
has recently been diagnosed by VA as having a chronic 
productive cough with bronchiectasis.  

Thus, service connection for such symptomatology as due to 
undiagnosed illnesses is not warranted as it is a diagnosed 
disorder.  38 C.F.R. § 3.317(a)(ii).  

Considering the veteran's claim on a direct basis, the Board 
acknowledges that the veteran served in the Persian Gulf War 
and that he was exposed to atmospheric smoke from burning 
oil-well fires.  

While the Board notes that the veteran subjectively reported 
having a persistent cough and asthma during service (see 
undated Dental Health Questionnaire), service medical records 
are entirely negative for any clinical (italics added) 
findings, treatment or diagnosis that could be associated 
with a chronic cough or any respiratory disability.  

Moreover, the post-service medical evidence indicates that 
the veteran first developed a chronic cough in September 2000 
(see private and VA examination reports, dated in January and 
August 2005, respectively).  

Finally, the VA examiner in August 2005 concluded, after an 
entire review of the veteran's service and post-service 
medical history and examination, that the currently diagnosed 
chronic productive cough with bronchiectasis was more than 
likely a result of pulmonary complications associated with 
the veteran's ulcerative colitis, a disability for which 
service connection has not been established.  

Overall, the VA examiner determined that was unlikely that 
there was a nexus between the present lung disability and his 
exposure to smoke from oil fires in the Persian Gulf War.  



ORDER

Service connection for ulcerative colitis is denied.  

Service connection for a seizure disorder is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for a respiratory disorder, claimed as 
reactive airway disease and chronic cough is denied.  



____________________________________________     
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


